Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 1, 2022

                                          No. 04-22-00726-CV

    IN RE Maria GONZALEZ, Eliseo Gonzalez, Lucy Harvest, Scott Grice, Miriam Grice and
                                 Democrats Abroad


                                           Original Proceeding1


Sitting:         Rebeca C. Martinez, Chief Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

       On October 31, 2022, relators filed a petition for writ of mandamus containing a request
for immediate emergency relief. After considering the petition and this record, this court
concludes relators are not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is DENIED. See TEX. R. APP. P. 52.8(a). Relators’ request for emergency relief is
DENIED as moot.


           It is so ORDERED on November 1, 2022.



                                                                   _____________________________
                                                                   Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1 day of November, 2022.

                                                                   _____________________________
                                                                   Michael A. Cruz,
                                                                   Clerk of Court



1
  This proceeding arises out of relators’ federal postcard application complaint against Bexar County Election
Officials. See TEX. ELEC. CODE ANN. § 273.061(a) (“[A] court of appeals may issue a writ of mandamus to compel
the performance of any duty imposed by law in connection with the holding of an election or a political party
convention, regardless of whether the person responsible for performing the duty is a public officer.”).